Exhibit 10.5

 

EXCLUSIVE MASTER DISTRIBUTION AGREEMENT 

BETWEEN 

NUTRIBAND, INC. AND BEST CHOICE (EMI), INC.

 

THIS EXCLUSIVE MASTER DISTRIBUTION AGREEMENT (this “Agreement”) is made as of
the last date of signature (“Effective Date”), by and between Nutriband, INC., a
Nevada Corporation, having its principal office located at Celtic Ct, 309
Oviedo, FL 32765, U.S.A, (hereinafter referred to as the “COMPANY’’), and Best
Choice Inc., (EMI), having its principle office located at 3399 #39,
Saimdang-ro, Seocho-gu, Seoul, Republic of Korea, (hereinafter referred to as
the “DISTRIBUTOR”), collectively the “Parties”.

 

RECITALS

 

  A. Distributor desires to be the exclusive Master distributor of any and all
of the COMPANY’s current or future Nutriband products (the “Products”), in
certain territories more fully described herein (the “Exclusive Territories”);
and

 

  B. The COMPANY desires to appoint DISTRIBUTOR as the Exclusive Master
Distributor of the COMPANY’s Products in the Exclusive Territories and will
provide DISTRIBUTOR with Confidential Information regarding the products,
pursuant to the protections afforded the COMPANY herein, in order for
DISTRIBUTOR to distribute said Products in the Exclusive Territories.

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

l. Recitals.

 

The recitals as set forth above are incorporated herein and made a part of this
Agreement.

 

2. Exclusive Territories.

 

The Exclusive Territories shall be all of South Korea, Taiwan, the South Asia
Countries, and Peoples Republic of China.

 

3. Appointment of Distributor and Exclusivity.

 

  (a) The COMPANY hereby appoints the DISTRIBUTOR as its sole and exclusive
master distributor of Nutriband Consumer Products and future line of Consumer
products within the Exclusive Territories.

 

  (b) DISTRIBUTOR may nominate affiliated or other companies to sell and/or
market and distribute the Nutriband Consumer Products in the Exclusive
Territories (“Sub-Distributors”), provided however such Sub-Distributors agree
in writing to be bound by the terms of the Master Agreement and this Agreement,

 

  (c) DISTRTBUTOR shall be responsible for any breaches of the Master
Distribution Agreement.

 

  (d) Consumer products are defined as Non-RX, non-diagnostic, non-medical and
not requiring prescription or OTC labelling. Examples contain but are not
limited to Nutriband Energy patch, Vitamin and ‘Mosquito repellant’

 

Agreement or this Agreement made by such Sub-Distributor in the same manner as
if any such breach was made by DISTRIUTOR itself.

 

  (e) DISTRIBUTOR shall purchase the Products directly from the COMPANY (or any
agent or third party designated by the COMPANY in writing) in DISTRIBUTOR’s own
name and for DISTRIBUTOR’s own account and risk.

 

  (f) DISTRIBUTOR may sell and/or lease the Products to third parties provided
however, DISTRJBUTOR shall not sell and/or lease the Products to any third party
that intends to market, sell or distribute the Products in China.

 



 

 

 

  (g) DISTRIBUTOR shall use commercially reasonable efforts in promoting the
Products which shall include but not be limited to marketing and advertising the
COMPANY’s Products.

 

  (e) The COMPANY shall direct and turn over any new requests for the Product or
orders for the Product within the Exclusive Territories to the DISTRIBUTOR.

 

  (f) Nothing in this Agreement shall constitute the right of the DISTRIBUTOR to
act as agent for the COMPANY or to represent the COMPANY in anyway whatsoever.
The DISTRIBUTOR shall have no authority whatsoever to enter into any obligations
on behalf of the COMPANY.

 

  (g) DISTRIBUTOR acknowledges that proprietary information is embodied in the
Products and all data, information and materials supplied by the COMPANY to the
DISTRIBUTOR or acquired by the DISTRIBUTOR in performance of this Agreement.
DISTRIBUTOR agrees not to use. appropriate or disclose to others any such
proprietary information, except as may be expressly permitted in writing by the
COMPANY. DISTRIBUTOR agrees that all proprietary rights relating to the
Products, including all copyrights, patents and trade secrets and all trade
names, trademarks and service marks used or promoted by the COMPANY, the
DISTRIBUTOR or their respective agents with respect to the Products are the sole
and exclusive property of the COMPANY.

 

  (h) The COMPANY understands and agrees DISTRIBUTOR shall enter into a similar
distribution agreement with Kim Jung Suk, (Everycare), Seoul, Kang nam gu,
Gaepho dong, Gaepho 4 dong, 1231-16 B1, Korea. or an entity to be designated by
Kim Nam Hun, appointing him or the designated entity as the exclusive
distributor in the exclusive territory of the Seoul, Korea. Notwithstanding
anything contained herein to the contrary, said distribution agreement shall be
executed as soon as practicable upon terms similar to this Agreement including
provisions for no cost charged to be designated and appointed the exclusive
distributor for the Seoul, Korea and contain annual purchase minimums for
purchase of the Products as required in Sections 7 and 8 of this Agreement.

 

4. Purchase and Sale of the COMPANY’s Products

 

  (a) The COMPANY shall sell Products to DISTRIBUTOR at a price no greater than
the lowest price plus 5% sold to anyone, anywhere, regardless of quantity. The
purchase price of all Products sold to the Distributor shall be paid to the
Company in U.S. dollar currency (“U.S. USD”).

 

  (b) The COMPANY shall provide the DISTRIBUTOR at least ninety (90) days’
notice of any pricing increase. Any price increase shall be limited to ten
percent (10%) and there shall not be more than one (1) price increase in any
given twelve (12) month period.

 

  (c) The DISTRIBUTOR shall have the right to purchase a minimum of fifty
percent (50%) of the production capacity of the COMPANY’s manufacturing
capacity, per Product, of the COMPANY’s Products.

 

  (d) DISTRIBUTOR shall have the right to assemble the Products itself or
through affiliated third parties in Korea, provided however that all proprietary
rights relating to the Products including all copyrights, patents, trade
secrets, trade names, trademarks and service marks used or promoted by either
the COMPANY, the DISTRUBTOR or their respective agents with respect to the
Products are the sole and exclusive property of the COMPANY and any such
Sub-Contractors shall be bound by this Agreement. The COMPANY shall cooperate
with the DISTRIBUTOR in establishing any such sub-contracting facilities to
insure the highest standard of quality control. In the event that the
DISTRIBUTOR intends to assemble the Products elsewhere, it shall inform the
COMPANY in writing as soon as practicable.

 

assembling the Products as described in this Section 4(d) because the COMPANY is
unable or refuses to till purchase orders in a timely manner.

 

  (e) The DISTIBUTOR may charge any such price for its sale of the Products as
the DISTRIBUTOR deems best within the Exclusive Territories.

 

  (f) The COMPANY shall till each and every order presented to it in as timely a
manner as is commercially reasonable. The DISTRIBUTOR understands and agrees
that in the event the COMPANY must manufacture additional inventory in order to
till a purchase order presented to it by the DISTRIBUTOR, delivery may be
delayed because of time and capital needed to manufacture. The COMPANY may
require the DISTRIBUTOR to make a deposit not to exceed one-half of the purchase
price of the Products (which deposit shall be credited against the total
purchase price of the Products) prior to shipment of the Products needed to till
such purchase order.

   



2

 

 

  (g) The COMPANY shall be responsible for shipping logistics on items sent to
assembly destinations specified by the DISTRJBUTOR. Shipping costs and any tax
and/or tariffs associated with the shipment shall be paid by the DISTRIBUTOR,
provided however in an effort to minimize these costs; the DISTRIBUTOR shall
have the right to provide to the COMPANY shipping instructions which the COMPANY
shall follow in all instances where commercially reasonable. Title to the
Products and the risk of loss for the Products sold by the COMPANY shall
transfer to the DISTRIBUTOR upon arrival, satisfactory inspection and acceptance
of the Products by the DISTRIBUTOR at the assembly destination specified by the
DISTIBUTOR.

 

  (h) The COMPANY shall be responsible for all warranty risk under its standard
warranties. The COMPANY warrants to the DISTRIBUTOR that the Products shall be
delivered with all necessary parts and that all necessary parts shall be in
proper assemble condition.

 

  (i) The COMPANY authorizes the DISTRIBUTOR to perform assembly to the
Products. In order for the DISTRIBUTOR to be able to assemble complete units of
the Products and to perform assembly to the Products, the COMPANY shall provide,
on an ongoing basis, to the DISTRIBUTOR an adequate supply of assembly parts to
expedite assembly of units of the Products that may be received with missing or
defected parts and to perform reassembly. The DISTRIBUTOR shall return or
dispose all damaged, broken and/or defective parts to the COMPANY, at the sole
discretion of the COMPANY, at DISTRIBUTOR’s cost and expense.

 

5. Trademarks.

 

The COMPANY hereby grants to the DISTRIBUTOR an exclusive license to use any and
all trademarks, logos and other markings used by the COMPANY in the Exclusive
Territories to promote and market the Products in the Exclusive Territories.

 

6. Marketing and Advertising.

 

All marketing, advertising and sales campaigns, along with all literature and
materials associated therewith, must be preapproved by the COMPANY, in writing,
which approval shall not be unreasonably withheld or delayed. The COMPANY shall
provide the DISTRIBUTOR with examples of the COMPANY’s sales and marketing
literature and materials as guidance for the DISTRIBUTOR.

 

7. Minimum Purchase Requirement.

 

  (a) To comply with the annual minimum purchase requirement as described in
Section 8(b) below, the minimum annual purchase requirement for the next twelve
(12) month period beginning from the Effective Date of this Agreement shall be
$2,000,000.00 US Dollars.

 

  (b) Should the DISTRIBUTOR fail to make the agreed upon annual minimum
purchase requirement, the DISTRIBUTOR shall have two (2) additional months to
purchase the balance of the required annual minimum purchase requirement. In the
event that the DISTRIBUTOR fails to purchase additional Products to meet the
annual minimum purchase requirement, the COMPANY has the right, at its sole
discretion, to terminate this Agreement. The DISTRIBUTOR shall be relieved from
the annual minimum purchase requirement should there be a Product recall; should
the COMPANY fail to meet its obligations in this Agreement; and/or should the
COMPANY fail to deliver the Products in a timely manner.

 

8. Duration and Termination.

 

  (a) The initial term of this Agreement shall be from the Effective Date of
this Agreement until April 30, 2019.

 



3

 

 

  (b) This agreement shall automatically renew for an additional three (3) years
and each five (5) year period thereafter if a minimum increase in sales of ten
percent (10%) per year or accumulative equivalent or a year by year ten percent
(10%) increase is achieved by the end of the initial term of this agreement and
each five (5) year period thereafter. The DISTRIBUTOR shall have met its minimum
purchase requirement at the end of each year if the accumulative total of
purchases is equal to or greater than the amounts added together as shown on the
table shown below. All amounts shown below in this Section 8(b) shall be in US
Dollars.

   



  Year  Increase   Minimum      1   0.00%  $2,000,000      2   10.00% 
$2,200,000      3   10.00%  $2,662,000      4   10.00%  $2,928,000      5 
 10.00%  $3,221,020      6   10.00%  $3,543,122      7   10.00%  $3,897,434     
8   10.00%  $4,287,177      9   10.00%  $4,715,895      10   10.00%  $5,187,484 
                    1-10       $35,062,334                      11   10.00% 
$5,706,233      12   10.00%  $6,276,856      13   10.00%  $6,904,542      14 
 10.00%  $7,594,996      15   10.00%  $8,354,496      16   10.00%  $9,189,945   
  17   10.00%  $10,108,940      18   10.00%  $11,119,834      19   10.00% 
$12,231,818      20   10.00%  $13,454,999                      11-20      
$90,942,664   

 

  (c) This Agreement may be terminated at any time by the DISTRIBUTOR, with or
without cause, upon ninety (90) days written notice to the COMPANY. The
DISTRIBUTOR shall immediately cease representing itself as a distributor of the
Products. Each Party shall remain liable under this Agreement for any obligation
incurred prior to the effective date of termination. The DISTRIBUTOR shall have
the right to sell any Products in inventory, the right to purchase Products
required to fill any orders it has on the books at the time of termination of
this Agreement, and the right to service any leases in effect or arising
therefrom until the final expiration of any such leases.

 

  (d) This Agreement may be terminated at any time by the COMPANY, but only for
cause, upon ninety (90) days written notice to the DISTRIBUTOR of the specific
cause the COMPANY asserts are the basis for such termination notice. For
purposes of this Section 8(d), “cause” shall mean a material breach of this
Agreement, which upon written notice to the DISTRIBUTOR of the specific cause
the COMPANY asserts are the basis for such termination notice and the passage of
ninety (90) days after receipt of such notice has not been cured. A material
breach includes, but is not limited to, failure to meet the annual minimum
purchase requirement described in Section 7 above.

 

  (e) This Agreement may be terminated as to a particular Country within the
Exclusive Territories upon the DISTRIBUTOR learning and advising the COMPANY
that it is unable to secure any regulatory/governmental approval to distribute
the Products within that particular Country in the Exclusive Territories.

 

  (f) This Agreement may be terminated as to a particular Country in the
Exclusive Territories if any required regulatory/governmental approval to
distribute the Products within a particular Country in the Exclusive Territories
is revoked or suspended.

 



4

 

 

  (g) In order for either Party to cure a material breach of this Agreement, it
must pay any reasonable and demonstrable damages such breach caused the non-
breaching Party.

  

9. Confidential Information.

 

  (a) For the purposes of this Section 9: “Confidential Information” means all
information of a confidential or proprietary nature (whether or not specifically
labeled or identified as “confidential”). including all information, whether
oral or written or in the form of documents, drawings, specifications, data,
reports, formulas. manufacturing processes and/or procedures or otherwise,
relating to the Products or the operations or assets of any Party and/or the
COMPANY except the following: (i) information actually known to a Party prior to
its disclosure in connection with this Agreement that is unencumbered by any
confidentiality restriction; (ii) information that a Party can demonstrate was
available to the general public or that was general industry knowledge at the
time of its disclosure to such Party; or which thereafter becomes available to
the public or becomes general industry knowledge, without a breach of this
Agreement by such Party: (iii) information that a Party can demonstrate was
legally furnished to such Party by a third party having the right to so disclose
without restriction on its further disclosure; or (iv) information to the extent
that a Party may, in the reasonable opinion of its counsel, be compelled by
legal requirements to disclose, provided such Party uses all reasonable efforts,
and to the extent permitted by applicable legal requirements, will have afforded
the other Parties the opportunity, to obtain an appropriate protective order or
other satisfactory assurance of confidential treatment, for the information
compelled to be disclosed.

  

  (b) Each Party shall keep secret and retain in strictest confidence, and shall
not use for the benefit of himself, itself or others except in connection with
the performance of his or its obligations under this Agreement, all Confidential
In formation of or relating to another Party, and shall not disclose such
Confidential Information to any Person other than with the prior written consent
of the Party that originally acquired or developed such Confidential
Information.

 

The Parties to this Agreement acknowledge and agree that in the event of breach
or non-compliance with any of the provisions of this Section 9,

 

monetary damages may not constitute a sufficient remedy. Consequently, in the
event of such a breach, the non-breaching Party shall be entitled to Injunctive
or other equitable relief, including specific performance, in order to enforce
or prevent any violation of such provisions, in addition to any other rights or
remedies to which it may be entitled at law or otherwise.

 

  (c) This Section 9 shall survive the termination of this Agreement.

 

10. Non-Circumvention.

  

(a)The DISTRIBUTOR understands and agrees that for the entire Duration of this
Agreement, except as otherwise authorized herein, it shall not manufacture,
market, sell or distribute (or assist any other parties to manufacture, market,
sell or distribute) any competing product in the Exclusive Territories or in
Korea. Any violation of this Section 10(a) shall be deemed an attempt to
circumvent this Agreement, and the DISTRIBUTOR shall be liable for any
reasonable and demonstrable damages.

 

(b)The COMPANY understands and agrees that for the entire duration of this
Agreement plus an additional three (3) years after this Agreement expires or is
otherwise terminated that it shall not, directly or indirectly circumvent the
DISTRI BUTOR to manufacture, market, sell or distribute (or to assist any other
parties to market, sell or distribute) in the Exclusive Territories. Any
violation of this Section 10(b) shall be deemed to be an attempt to circumvent
this Agreement and the COMPANY shall be liable to the DISTRIBUTOR for any
reasonable and demonstrable damages.

 

(c)The COMPANY and/or its affiliates shall not contract, deal with or otherwise
become involved in any transaction with any corporation, partnership,
individual, bank, trust or lending institution which have been introduced by the
DISTRIBUTOR without the prior written consent of the DISTRIBUTOR. Any violation
of this Section 10(c) shall be deemed to be an attempt to circumvent this
Agreement and the COMPANY shall be liable to the DISTRIBUTOR for any reasonable
and demonstrable damages.

 



5

 

 

 

11. Indemnification.

 

The COMPANY shall indemnify, hold harmless the DISTRIBUTOR, its agents,
successors and/or assigns, employees, shareholders, directors, officers and/or
affiliates from and against all liability, loss, damage, costs, and expenses
including reasonable attorney’s fees and costs resulting from and all causes of
action, suits, claims, demands, liabilities, and/or judgments of any nature
whatsoever, arising out of, resulting from and/or relating to any injury, damage
to property or person arising out of and/or resulting from the manufacture of
the Products by the COMPANY and brought against the DISTRIBUTOR solely because
of the sale and/or lease of the Products by the DISTRIBUTOR under this
Agreement. The DISTRIBUTOR shall indemnify, hold harmless the COMPANY, its
agents, successors and/or assigns, employees, shareholders, directors, officers
and/or affiliates from and against all liability, loss, damage, costs, and
expenses including reasonable attorney’s fees and costs resulting from and all
causes of action, suits, claims, demands, liabilities and/or judgments of any
nature whatsoever, arising out of, resulting from and/or relating to any injury,
damage to property or person arising out of and/or resulting from the sale
and/or lease of the Products by the DISTRIBUTOR only to such extent any such
manufacture liability, loss, damage, costs, and expenses including reasonable
attorney’s fees and costs resulting from and all causes of action, suits,
claims, demands, liabilities and/or judgments of any nature whatsoever, arising
out of, resulting from and/or relating to any injury, damage to property or
person resulted from the remanufacture or any deviation of specifications
provided to the DISTRIBUTOR by the COMPANY in the manufacture by the DISTRIBUTOR
of the Products.

 

12. Insurance.

 

The DISTRIBUTOR shall carry and pay for such insurance, liability or otherwise,
as it deems necessary or appropriate.

 

13. Securities Laws.

 

Certain of the COMPANY’s and the DISTRIBUTORS securities may become publicly
traded. The Parties hereby acknowledge that they are aware and that their
affiliates with knowledge of this Agreement or once they become aware of this
Agreement have been advised or will be advised upon becoming aware of this
Agreement of the restrictions imposed in securities laws of the United States
and in the securities laws of the various States of a person possessing material
non-public information about a company. The Parties hereby further acknowledge
that they are aware the securities laws of the United States prohibit any person
with material non public information concerning a company or a possible
transaction involving a company for purchasing or selling securities in reliance
of such information or from communicating such information to any other person
or entity under circumstances in which it is reasonably foreseeable that such
person or entity is likely to purchase or sell such securities in reliance upon
such information. The Parties also agree that, if requested, they will cause
their affiliates who have knowledge of this Agreement or who may become aware of
the Agreement to sign a written statement that they have been advised of the
foregoing restrictions.

 

14. DISPUTE RESOLUTION.

 

The Parties hereby agree that before any action to resolve any issues or
disputes related to this Agreement shall first be submitted to Arbitration.

 

  (a) Arbitration of disputes pursuant to this Section 14(a) shall be held in
Orlando, Florida under the commercial arbitration rules of the American
Arbitration Association and shall be heard by three arbitrators selected in
accordance with such rules. Each arbitrator shall be chosen from the American
Arbitration Association ’s Large and Complex Case Panel for the region which
includes the State of Florida at the time of the arbitration, have at least
fifteen years’ experience in the United States as an attorney in private
practice or in a corporate legal department and shall not be a past or present
officer, director or employee of, or have, or have had in the past, any interest
in or material relationship with, any Party or any affiliate of any Party. Any
arbitral award shall be in writing in the form of a reasoned opinion, including
findings of fact and Conclusions of law, which law shall be the law of the State
of Florida, and shall be final and binding and may be entered by any Party in
any state or federal court having jurisdiction thereof. Costs of arbitration
(including reasonable attorney’s fees and costs) shall be paid either equally by
the Parties to the arbitration or in accordance with the decision of the
arbitrators.

 



6

 

 

  (b) The Parties acknowledge and agree that in the event of breach or
non-compliance with this Agreement, monetary damages may not constitute a
sufficient remedy. Consequently, the non-breaching Party shall be entitled to
seek injunctive or other equitable relief, including specific performance, in
order to enforce or prevent any violation of such provisions, in addition to any
other rights or remedies to which it may be entitled at law or otherwise, and
the other Party shall have the right to oppose any proceeding seeking such
injunctive or equitable relief. Such equitable relief shall be available to the
Parties after compliance with this Section 14, except injunctive relief pursuant
to Section 9, which shall be available to the Parties without the necessity of
first using the procedures set forth in this Section 14.

 

15. Force of Nature.

 

No Party shall be responsible for delays or failure in performance resulting
from acts beyond the reasonable control of such Party. Such acts include but
shall not be limited to acts of God, war, riot, labor stoppages, governmental
actions, fires, floods, epidemics and earthquakes.

 

16. Attorney’s Fees and Costs.

 

Each Party to this Agreement will bear the fees and disbursements of their
respective lawyers, accountants and consultants engaged in connection with the
preparation of this Agreement and of any and all agreements. instruments,
documents or other writings to be executed and delivered pursuant hereto and all
other costs and expenses incurred in connection herewith and therewith.

 

17. Choice of Law and Venue.

 

To the extent permitted by law, the provisions of this Agreement shall govern
over all provisions of the laws of the State of Nevada. Otherwise this Agreement
shall be governed by the laws of the State of Nevada and the federal law of the
United States without reference to principles of conflict of laws. The Parties
agree that in the event of a dispute between the Parties arising out of this
Agreement or the transactions contemplated herein venue for such dispute shall
be in the State or Federal Courts located in Las Vegas, Nevada and the Parties
hereby waive any objection to such venue based on forum non-convenient.

 

18. Waiver of Jury Trial.

 

THE PARTIES HERETO EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER
AS CLAIM, COUNTER-CLAIM, AFFIRMATIVE DEFENSE OR OTHERWISE) IN CONNECTION WITH OR
IN ANY WAY RELATED TO THTS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OR INACTIONS OF THIE
MEMBERS OR THE COMPANY.

 

19. Assignment.

 

This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and/or assigns and may be assignable by the DISTRIBUTOR without
the prior written consent of the COMPANY.

 

20. Severability.

 

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof. and this Agreement shall be
construed in all respects as if such invalid or unenforceable provision were
omitted.

 

21. Independent Contractor.

 

The Parties agree that the DISTRIBUTOR shall act as an independent contractor in
the performance of its duties under this Agreement. Accordingly, the DISTRIBUTOR
shall be responsible for payment of all taxes including Federal, State and local
taxes arising out of the DISTRIBUTOR’s activities in accordance with this
Agreement, including by way of illustration but not limitation, Federal and
State income tax, Social Security tax, Unemployment Insurance taxes, and any
other taxes or business license fee as required. No relationship of principal to
agent, master to servant, employer to employee or franchisor to franchisee is
established between the Parties in this Agreement. No party shall have the
authority to bind the other Party or to any Liability on behalf of the other
Party whatsoever.

 



7

 

 

22. No Amendment Except in Writing.

 

This Agreement may be amended only by written instrument executed by the
Parties.

 

23. Delivery of Notices.

 

All notices or other communications which are required or permitted under this
Agreement shall be in writing and hand delivered or (i) if sent by overnight
delivery by U.S. Mail, FedEx, UPS, or other international private carrier,
notice shall be deemed received on the next Business Day; or (ii) if by
facsimile notice shall be deemed received when the sender gets its machine
confirmation that the facsimile was successfully transmitted to recipient;
provided however, a notice delivered by facsimile after 5:00 PM local time of
the recipient on any day shall be deemed received on the next Business Day. Any
notice under this Agreement that is not hand delivered (which delivery may be
affected anywhere) shall be sent to the other Parties at the address set forth
below, or such other location as a Party may designate in a future notice under
this Agreement:

 

If to:NUTRIBAND, INC.

309 Oviedo, FL 32765

U.S.A.

 

Fax: 385.881.3385

 

If to:EMI-KOREA (BEST CHOICE), INC.

3399 #39, Saimdang-ro, Seocho-gu,

Seoul, KOREA

 

Fax: 303.623.5405

 

All such notices shall be deemed to have been given when received or when
delivery is attempted, if acceptance is refused.

 

24. No Waiver.

 

Failure by any Party to this Agreement to insist in any one or more instances
upon the strict performance of any one of the covenants contained herein shall
not be construed as a waiver or relinquishment of such covenant. No waiver by
any Party of any such covenant shall be deemed to have been made unless
expressed in writing and signed by the waiving Party.

 

25. Further Assurances.

 

From time to time, each Party to this Agreement will, at the reasonable request
of any other Party to this Agreement, take all action, do all such acts and
execute and deliver all agreements, instruments, documents or other writings
desired or required by such other Party so as to fully perform or carry out the
terms, intent or purposes of this Agreement.

 

26. Interpretation.

 

Throughout this Agreement, nouns, pronouns and verbs shall be construed as
masculine, feminine, neuter. singular or plural, whichever shall be applicable.
All references herein to “Sections” and “paragraphs” shall refer to
corresponding provisions of this Agreement. The words “include,” “includes,” and
“including” shall be deemed to be followed by the phrase “without limitation.”
Any reference in this Agreement to a “day” or number of “days” (without the
explicit qualification of “Business’’) shall be interpreted as a reference to a
calendar day or number of calendar days. If any action or notice is to be taken
or given on or by a particular calendar day, and such calendar day is not a
Business Day, then such action or notice shall be deferred until, or may be
taken or given on, the next Business Day.

 



8

 

 

27. Binding Effect.

 

This Agreement shall be binding upon and shall inure to the benefit of all of
the Parties hereto and their respective successors, legal representatives and
permitted assigns. Nothing in this Agreement, express or implied. is intended to
confer on any person other than the Parties hereto or their respective
successors, legal representatives or permitted assigns, any rights or remedies
under or by reason of this Agreement.

 

28. Cumulative Remedies.

 

The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies. Said rights and remedies are given in addition to
any other rights the parties may have by law, statute, ordinance or otherwise.

 

29. Entire Agreement.

 

This Agreement constitutes the agreement among the Parties hereto pertaining to
the subject matter hereof and supersedes all prior agreements and understanding
pertaining thereto.

 

30. Counterpart Execution.

 

This Agreement and any document or instrument to be executed and delivered by
the Parties hereunder or in connection herewith may be executed and delivered in
separate counterparts and delivered by one Party to the other Parties by
facsimile, each of which when so executed and delivered shall be deemed an
original and all such counterparts shall together constitute one and the same
agreement. If this Agreement or any such document or instrument is delivered by
facsimile, the Party so delivering this Agreement, or such document or
instrument shall within a reasonable time after such facsimile delivery shall
also deliver an originally executed copy to the other Party.

 

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed
effective upon the date of the last Party to sign below.

 

  NUTRIBAND, INC.   EMI-KOREA (BEST CHOICE), INC.               By: /s/ Gareth
Sheridan   By:                 Gareth Sheridan   Name:       CEO   Title:      
          Date: 04/13/2018   Date:  

 



9

 

 